I am constrained to respectfully dissent in this matter.
The majority in this case bases its reversal on a legal theory which was neither briefed nor presented to the court, and on which the appellee had no chance to be heard, that being grounds of forfeiture.
At the very least this writer would retain the case for further briefing and argument so that this issue may be fully presented to the court by both sides.
It would further appear to the court that the appellant in this case had over six years of employment experience with the appellee and was familiar with the bonus plan and fully informed as to the terms of that plan and as to the necessity of working up to and through the time of the company audit. His resignation from his employment four weeks prior to the normal time of the audit was knowing and was voluntary.
Such conduct on the part of the appellant is the equivalent of a waiver of his rights or an abandonment, but does not constitute a forfeiture.
Under the terms of the bonus plan an employee will have to work for approximately fifteen months in order to be awarded a year's bonus, that is for the year prior to termination. Such a contractual provision, while perhaps not entirely equitable, is not so unconscionable or harsh as to require a court to rewrite such a bonus plan contrary to the intentions and expectations of the parties.
Accordingly, I would sustain the decision of the trial court and enter judgment in accordance with that court's decision.